Order entered May 3, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00335-CV

                      IN RE HOPE CHARITIES, INC., Relator

               Original Proceeding from the 44th Judicial District Court
                                Dallas County, Texas
                           Trial Court Cause No. 18-13404

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE